Name: Council Regulation (EEC) No 3624/83 of 20 December 1983 fixing, for certain fish stocks and groups of fish stocks occurring in the Community' s fishing zone, total allowable catches for 1983, the share of these catches available to the Community, the allocation of that share between the Member States and the conditions under which the total allowable catches may be fished
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 12 . 83 Official Journal of the European Communities No L 365 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3624 /83 of 20 December 1983 fixing, for certain fish stocks and groups of fish stocks occurring in the Community's fishing zone, total allowable catches for 1983 , the share of these catches available to the Community , the allocation of that share between the Member States and the conditions under which the total allowable catches may be fished THE COUNCIL OF THE EUROPEAN COMMUNITIES , Whereas the allocation of the TAC for shrimp in the zone of French Guyana has been established by Regulation (EEC) No 708 / 83 ( 2 ), HAS ADOPTED THIS REGULATION : Article 1 1 . This Regulation fixes for 1983 , for certain fish stocks and groups of fish stocks occurring in the Community's fishing zone, total allowable catches (TAC) per stock or group of stocks , the share of these catches available to the Community , the allocation of that share among Member States and the specific conditions under which these stocks may be fished . Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 170 / 83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources 0 ), and in particular Articles 2 , 3 , 4 ( 1 ) and 11 thereof, Having regard to the proposal from the Commission, Whereas , in order to ensure the protection of fishing grounds and fish stocks and the balanced exploitation of the resources of the sea , in the interests of both fishermen and consumers , there should be fixed , each year for the different species , catches of which must be restricted , a total allowable catch (TAC) per stock or group of stocks and the share of these catches available to the Community taking into account its commitments to third countires ; Whereas , in order to ensure effective management of the TAC, conditions on fishing operations should be established ; Whereas , in order to ensure effective management , the TAC available for the Community in 1983 should be allocated among the Member States in a manner which ensures relative stability of fishing activities ; Whereas , in the case of certain stocks , it does not appear necessary to make quota allocations ; 2 . The sub-areas , divisions or subdivisions of NAFO referred to in this Regulation are described in Annex III to Council Regulation (EEC) No 3179 / 78 of 28 December 1978 concerning the conclusion by the European Economic Community of the Convention on Future Multilateral Cooperation in the Northwest Atlantic Fisheries ( 3 ), as last amended by Regulation (EEC) No 654 / 81 (4 ). The definition of ICES areas referred to in this Regulation is given in a Commission communication ( s ). ( 2 ) OJ No L 83 , 30 . 3 . 1983 , p. 1 . ( 3 ) OJ No L 378 , 30 . 12 . 1978 , p. 1 . ( 4 ) OJ No L 69 , 14 . 3 . 1981 , p. 1 . ( 5 ) OJ No C 140 , 3 . 6 . 1982 , p. 3 .(&gt;) OJ No L 24 , 27 . 1 . 1983 , p. 1 . No L 365 / 2 Official Journal of the European Communities 27 . 12 . 83 3 . For the purposes of this Regulation , the Skagerrak is delimited on the west by a line drawn from the Hanstholm lighthouse to the Lindesnes lighthouse and on the south by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from this point to the nearest point on the Swedish coast . For the purposes of this Regulation , the Kattegat is delimited on the north by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from this point to the nearest point on the Swedish coast and on the south by a line drawn from Hasenore to Gnibens Spids , from Korshage to Spodsbjerg and from Gilbjerg Hoved to Kullen . c , d), they are within the limits of paragraph 2 ; or (v ) for herring caught in the Skagerrak and Kattegat, they are taken within the limits of paragraph 3 ; or ( vi ) they are catches of cod and halibut taken within the limits of Articles 5 and 6 ; (vii ) for mackerel they are mixed with horse-mackerel or pilchard and the mackerel does not exceed 10 % of the total weight of mackerel , horse-mackerel and pilchard on board and the catches are not sorted . Article 2 TAC for stocks or groups of stocks to which Community rules apply occurring in waters falling under the sovereignty or jurisdiction of the Member States and the share of these catches available to the Community are fixed for 1983 in Annex I. All landings count against the quota or , if the Community share has not been allocated between Member States by quotas , against the Community share , except for catches made under the provisions of ( iii ), ( iv ), ( vi ) and (vii ) of this paragraph or of para ­ graph 3 (a ). Article 3 The allocation among the Member States for 1983 of the share available to the Community of TAC of stocks or groups of stocks occurring in the Community's fishing zone is shown in Annex II . 2 . In areas other than the Skagerrak and Kattegat and the Baltic Sea ( ICES divisions III b , c, d ) it is prohibited to retain on board herring mixed with other species unless such catches are not sorted , and : ( i ) if mixed with sprat , the herring does not exceed 10 % by weight of the total weight of herring and sprat combined ; or ( ii ) if mixed with species other than sprat , the herring does not exceed 5 % by weight of the total weight of the herring and other species combined . Article 4 1 . It is prohibited to retain on board or to land catches from stocks for which TAC or quotas are fixed unless: ( i ) a Member State has a quota and that quota is not exhausted ; or ( ii ) the share of the TAC available to the Community (Community share) has not been allocated by quota among Member States and the Community share has not been exhausted ; or ( iii ) for all species other than herring and mackerel , they are mixed with another species of which they form a permitted by-catch in a proportion not exceeding the limits specified in Articles 8 and 9 of Regulation (EEC) No 171 / 83 (') and are not sorted either on board or on landing; or ( iv ) for herring caught in any area except the Skagerrak and Kattegat and Baltic Sea ( ICES divisions III b , 3 . The following provisions shall apply to herring by-catches in the Skagerrak and the Kattegat : ( a ) When the Community share for herring is nil or when there is no positive quota allocated to a Member State or when its quota is exhausted, by-catches of herring may be retained on board and landed if they are mixed with sprat and if the percentage of the by-catch does not exceed 10% by weight of the total catch of herring and sprat combined . It shall be prohibited to sort such by-catches which may only be landed mixed with the species of which they form a by-catch . (b ) When a positive quota has been allocated to a Member State and that quota has not yet been exhausted , by-catches of herring may be retained on board and landed within the quota allocated when using nets with a mesh size smaller than 32 millimetres if the percentage of the by-catch doesH OJ No L 24 , 27 . 1 . 1983 , p. 14 . 27 . 12 . 83 Official Journal of the European Communities No L 365 / 3 Article 7 Fishing for mackerel shall be prohibited in ICES division VI a north of latitude 58 °00' N from 1 March to 30 April and from 1 to 31 December . not exceed , if mixed with sprat , 10 % by weight of the total catch of herring and sprat combined and, if mixed with other species , 5 % by weight of the total catch of herring and the other species combined . (c) The percentage of maximum allowable by-catch shall apply to the weight of herring in catches on board, in landings or in any representative sample weighing more than 100 kilograms . Article 5 1 . When a positive quota of cod has not been allocated to a Member State in either ICES sub-area XIV or in NAFO sub-area 1 , the following provisions shall apply with regard to that Member State :  for vessels which are trawling, by-catches of cod which are retained on board after sorting may not exceed 10% by weight of redfish and 3 % by weight of other species ,  for vessels which are longlining , by-catches of cod which are retained on board after sorting may not exceed 10% by weight of halibut and Greenland halibut and 3 % by weight of other species . Article 8 1 . Direct fishing for herring shall be prohibited :  in the Skagerrak throughout the year except for 12 weeks in the period 1 June to 24 September 1983 . The periods of fishing shall be fixed after consultations with Norway and Sweden . The Commission will notify the Member States of the dates agreed ,  in the Kattegat from 1 May to 24 September . This provision shall not apply to fishing within two nautical miles of the baselines , within the same level as previous years , by vessels not exceeding 90 feet and using other types of gear than trawl . 2 . Fishing for herring shall be prohibited from 1 July to 31 October within the area bounded by the following coordinates :  the west coast of Denmark at 55 °30' N ,  latitude 55 °30' N longitude 07 °00' E ,  latitude 57 °00 ' N longitude 07 °00 ' E ,  the west coast of Denmark at 57 °00 ' N. 3 . Fishing for herring shall be prohibited throughout the year in those waters between latitudes 53 °00 ' N and 55 °00 ' N which are situated between the eastern coasts of Ireland and Northern Ireland and a line drawn 12 miles from the baselines . 2 . When a positive quota of halibut has not been allocated to a Member State in either ICES sub-area XIV or in NAFO sub-area 1 , the following provision shall apply to the vessels of that Member State :  by-catches of halibut which are retained on board after sorting may not exceed 3% by weight of catches of other species . 3 . The incidental catches referred to in paragraphs 1 and 2 shall be measured according to Article 10 of Regulation (EEC) No 171 / 83 but may not be measured until a vessel has been fishing in Greenland waters for at least 48 hours . 4 . By way of derogation from paragraph 3 , vessels with a length not exceeding 40 feet based in ports situated on the east coast of Ireland and Northern Ireland between latitudes 53 °00' N and 55 °00' N may fish for herring in the prohibited area described in paragraph 2 . The only method of fishing authorized shall be drift netting with nets of a minimum mesh size of 54 mm. Article 6 When a positive quota of cod has not been allocated to a Member State in either ICES sub-area XIV or in NAFO sub-area 1 , fishing for redfish shall be prohibited in that part of NAFO sub-area 1 bounded by a line running due west from the West Greenland baselines along latitude 64 °30' N to longitude 55 °00 ' W, south to latitude 61 °30' N and longitude 50 °30 ' W and due east to the West Greenland baselines . 5 . Fishing for herring shall be prohibited throughout the whole year in the Irish Sea ( ICES division VII a ) in the maritime area between the west coasts of Scotland , England and Wales and a line drawn 12 miles from the baselines of these coasts bounded to the south by latitude 53 °20' N and to the north-west by a line drawn between the Mull of Galloway (Scotland ) and the Point of Ayre ( Isle of Man). No L 365 / 4 Official Journal of the European Communities 27 . 12 . 83 6 . Fishing for herring shall be prohibited from 20 September to 15 November in the part of the Irish Sea ( ICES division VII a ) north of latitude 53 °30' N , except for Logan Bay , which shall be closed to herring fishing during the whole year . Article 11 1 . Fishing for salmon in NAFO sub-area 1 shall be prohibited before 10 August . 2 . For salmon fishing in NAFO sub-area 1 only nets with a mesh size of 140 millimetres may be used with a tolerance of ± 5 % ; this means that every measured mesh of a net must be within the limits of 5 % of 140 millimetres . 7 . The areas described in paragraphs 5 and 6 may be altered in accordance with the procedure laid down in Article 21 of Council Regulation (EEC) No 171 / 83 Article 9 1 . Direct fishing for sprat shall be prohibited in the Skagerrak and the Kattegat :   when carrying out pair trawl fishing by vessels of 80 feet overall length or above with nets of a minimum mesh size less than 32 millimetres , from 13 June to 24 September ,  in all other cases , by vessels of 80 feet overall length or above , from 13 June to 10 July and from 4 to 24 September and by vessels of less than 80 feet overall length from 13 June to 10 July . Article 12 1 . The following Regulations shall be repealed f6r the fishing of stocks referred to in this Regulation : ( a ) Council Regulation (EEC) No 198 / 83 of 25 January 1983 on fishing activities in waters under the sovereignty or jurisdiction of the Member States , adopted provisionally pending the fixing of TAC and quotas for 1983 ('); ( b ) Council Regulation (EEC ) No 3222 / 83 of 15 November 1983 on the fixing of the total allowable catch , the share available to the Community and the quota allocations among the Member States for saithe in 1983 in divisions III a , IV , II a (EEC zone ) and III b , c and d (EEC zone) ( 2 ); ( c) Council Regulation (EEC ) No 3223 / 83 of 15 November 1983 on the fixing of the total allowable catch of Baltic Sea cod, the share available to the Community and the quota allocations among the Member States in 1983 ( 3 ). 2 . For fishing for the herring stock in ICES divisions IV a , b , c and VII d : 2 . Fishing for sprat shall be prohibited : ( i ) from 1 July to 31 October within the area bounded by the following coordinates :  the west coast of Denmark at 55 °30' N ,  latitude 55 °30' N longitude 07 °00' E ,  latitude 57 °00' N longitude 07 °00' E ,  the west coast of Denmark at 57 °00 ' N ; ( ii ) in ICES statistical rectangle 39 E8 from 1 October to 31 March . For the purposes of this Regulation this ICES rectangle is bounded by a line running due east from the east coast of England along latitude 55 °00 ' N to longitude 1 °00 ' W, due north to latitude 55 °30 ' N and due west to the English coast ; ( iii ) in the inner waters of the Moray Firth west of longitude 3 °30 ' W and in the inner waters of the Firth of Forth west of longitude 3 °00' W from 1 October to 31 March . ( a ) Regulation (EEC) No 198 / 83 shall remain applicable until 31 December 1983 ; (b ) the application of Regulation (EEC) No 3220 / 83 ( 4 ) amending Regulation (EEC ) No 198 / 83 shall be extended until 31 December 1983 . Article 13 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . Article 10 Trawling and purse seining for mackerel , sprat and herring shall be prohibited in the Skagerrak from Saturday midnight to Sunday midnight and in the Kattegat from Friday midnight to Sunday midnight . (&gt;) OJ No L 25 , 27 . 1 . 1983 , p. 32 . ( 2 ) OJ No L 319 , 17 . 11 . 1983 , p. 1 . ( 3 ) OJ No L 319 , 17 . 11 . 1983 , p . 3 . ( «) OJ No L 318 , 16 . 11 . 1983 , p . 20 . 27 . 12 . 83 Official Journal of the European Communities No L 365 / 5 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1983 . For the Council The President N. AKRITIDIS No L 365 / 6 Official Journal of the European Communities 27 . 12 . 83 ANNEX I TAC by stock and by area envisaged for 1983  Proportions available to the Community Species ICES division or NAFO zone TAC 1983 ( in tonnes ) Community share for 1983 Cod III a Skagerrak 25 000 (!) 20 620 Cod III a Kattegat 16 400 9 900 Cod III b , c , d (EEC zone ) 142 000 140 000 Cod IV, II a (EEC zone ) 240 000 224 050 Cod VI , V b (EEC zone ) 26 600 26 600 Cod VII except VII a, VIII (EEC zone) 14 000 14 000 Cod Vila 15 000 15 000 Cod XIV (EEC zone), V a (EEC zone), XII (EEC zone ) 15 000 15 000 Cod NAFO 1 68 500 68 500 Cod NAFO 3 Ps 28 000 5 170 Haddock III a , III b , c , d (EEC zone) 9 500 (*) 8 200 Haddock IV , II a (EEC zone) 181 000 139 600 ( 2 ) Haddock VI , V b (EEC zone) 44 600 44 600 Haddock VII , VIII (EEC zone) 5 500 5 500 Saithe II a (EEC zone), III a , IV , III b , c , d (EEC zone ) 158 000 75 800 Saithe VI , V b (EEC zone) 27 800 27 800 Saithe VII , VIII (EEC zone ) 8 500 (*) 8 500 Whiting III a 22 150 19 650 Whiting IV , II a (EEC zone ) 170 000 130 800 ( 3 ) Whiting VI , V b (EEC zone ) 16 400 16 400 Whiting Vila 18 170 (*) 18 170 Whiting VII except VII a 20 500 (*) 20 500 Plaice III a Skagerrak 10 000 9 400 Plaice III a Kattegat 6 100 5 490 Plaice IV , II a (EEC zone ) 164 000 152 500 Plaice VI , V b (EEC zone ) 1 810 (*) 1 810 Plaice Vila 4 500 (*) 4 500 Plaice VII b , c 200 (*) 200 Plaice VII d , e 6 500 (*) 6 500 Plaice VII f, g 1 200 ( * ) 1 200 Plaice VII h , j , k 800 ("  ) 800 Plaice VIII (EEC zone) 250 (*) 250 27 . 12 . 83 Official Journal of the European Communities No L 365 / 7 Species ICES division or NAFO zone TAC 1983( in tonnes ) Community share for 1983 American plaice NAFO 3 Ps 5 000 550 Witch NAFO 3 Ps 3 000 410 Sole III a , III b , c , d (EEC zone ) 600 (*) 600 Sole IV , II a (EEC zone ) 20 0Q0 20 000 Sole VI , V b (EEC zone) 70 n 70 Sole Vila 1 350 1 350 Sole VII b , c 60 (*) 60 Sole VII d 2 100 (*) 2 100 Sole VII e 1 100 n 1 100 Sole VII f, g 1 440 1 440 Sole VII h , j , k 600 (*) 600 Sole VIII (EEC zone) 3 100 (*) 3 100 Mackerel III a , IV , II a (EEC zone), III b , c , d (EEC zone) 30 000 6 500 Mackerel VI , V b (EEC zone), VII , VIII (EEC zone) 407 000 ( 4 ) 375 000 Sprat III a ( s ) 15 500 ( «) Sprat III b , c , d (EEC zone) . 3 400 (*) 3 400 Sprat IV , II a (EEC zone ) 330 000 (*) 275 000 Sprat VII d , e 20 000 (*) 20 000 Horse mackerel IV , VI , VII , VIII (EEC zone ) 125 000 119 000 Hake III a , III b , c , d (EEC zone ) 1 300 (*) 1 300 Hake IV, II a (EEC zone) 2 040 (*) 2 040 Hake VI , VII , V b (EEC zone) 20 630 (*) 16 340 Hake VIII (EEC zone) 15 630 (*) 10 620 Anchovies VIII 32 000 (*) 3 000 Norway pout III a , IV (EEC zone), II a (EEC zone) 379 050 (*) 340 000 Blue whiting IV (EEC zone), VI , VII , XII (EEC zone), XIV (EEC zone ) 482 000 262 000 Sandeel XIV (EEC zone), V a (EEC zone ) 0 0 ( 7 ) Sandeel NAFO 1 0 0 ( 7 ) Redfish V (EEC zone), XIV (EEC zone ) 59 000 58 500 Redfish NAFO 1 10 000 10 000 Redfish NAFO 3 Ps 18 000 2 000 Greenland halibut V (EEC zone), XIV (EEC zone ) 3 850 3 200 Greenland halibut NAFO 1 20 000 7 250 ( 8 ) Halibut XIV (EEC zone), V (EEC zone ) 200 (*) 200 Halibut NAFO 1 1 200 (*) 1 000 No L 365 / 8 Official Journal of the European Communities 27 . 12 . 83 Species ICES division or NAFO zone TAC 1983 ( in tonnes ) Community share for 1983 Shrimp XIV (EEC zone), V (EEC zone ) 5 245 2 570 Shrimp NAFO 1 30 000 29 025 Shrimp French Guyana (') ( 9 ) Herring Ilia 58 800 25 790 Herring III b , c , d (EEC zone ) 36 900 35 900 Herring IV c (Blackwater stock) ( 10 ) 30 30 Herring Via (north ) (") VI b , V b (EEC zone ) 70 000 61 200 Herring Via (south ) ( 12 ) VII b , c 12 000 12 000 Herring VI a (Clyde stock ) ( 13 ) 2 500 (*) 2 500 Herring VII a ( 14 ) (Mourne stock ) ( ,s ) 600 600 Herring VII a ( ,4 ) (Manx stock ) ( ,6 ) 2 400 2 400 Herring VII e 500 (*) 500 Herring VII f 0 0 Herring VII g to k ( 17 ) 8 100 ( 18 ) 8 100 ( 18 ) Catfish NAFO 1 6 000 6 000 Capelin lib 0(a ) 0(a) Capelin XIV (EEC zone), V (EEC zone) 0(b ) ^ 0 Salmon III b , c , d (EEC zone ) 920 (*) 920 Salmon NAFO 1 West of 44 °00 ' W 1 190 1 190 Megrim VI , VII , VIII (EEC zone), V b (EEC zone ) 11 000 11 000 Anglerfish (monkfish ) VI , VII , VIII (EEC zone), V b (EEC zone) 32 500 32 500 27. 12 . 83 Official Journal of the European Communities No L 365 / 9 Footnotes (') Excluding catches taken with passive gear inside the Norwegian baselines . ( 2 ) Excluding estimated 5 500 tonnes of industrial by-catch . ( 3 ) Excluding estimated 22 180 tonnes of industrial by-catch . ( 4 ) Excluding 7 000 tonnes allocated to Denmark in the period up to 31 March 1983 . ( 5 ) To be determined in the light of scientific advice not later than 15 June 1983 . ( 6 ) Up to 15 June 1983 . ( 7 ) Except for certain catch possibilities for experimental purposes . ( 8 ) 12 100 tonnes not allocated. ( 9 ) See Regulation (EEC) No 708 / 83 of 28 March 1983 (OJ No L 83 , 30 . 3 . 1983 , p. 1 ). ( 10 ) Maritime region of the Thames estuary between Felixstowe and North Foreland within six miles from the UK baselines . This TAC shall apply from 1 October 1983 to 30 September 1984 . Fishing is prohibited between 1 March and 30 April 1984 . ( n ) Reference is to the herring stock in ICES division VI a , north of 56 °00 ' N and in that part of VI a which is situated east of 7 °00' W and north of 55 °00' N , excluding the Clyde, as defined in footnote ( 13 ). ( 12 ) Reference is to the herring stock in ICES division VI a , south of 56 °00 ' N and west of 7 °00 ' W. ( 13 ) Maritime area situated to the north-east of a line drawn between the Mull of Kintyre and Corsewall Point . ( 14 ) ICES division VII a is reduced by the zone added to the Celtic Sea bounded:  to the north by latitude 52 °30' N ,  to the south by latitude 52 °00 ' N ,  to the west by the coast of Ireland ,  to the east by the coast of the United Kingdom . ( 15 ) Reference is to the herring stock within 12 miles of the east coast of Ireland and of Northern Ireland between 53 °00 ' N and 55 °00 ' N. ( 1S ) Reference is to the herring stock in the Irish Sea ( ICES division VII a ), excluding the zone referred to in footnote ( 1S ). ( 17 ) Increased by zone bounded:  to the north by latitude 52 °30 ' N,  to the south by latitude 52 °00 ' N,  to the west by the coast of Ireland,  to the east by the coast of the United Kingdom . ( 1S ) From 1 October 1983 to 31 March 1984 . (*) Precautionary TAC . ( a ) Ad hoc solution for 1983 , which does not prejudice the Community's position vis-a-vis third countries . ( b ) Subject to revision following scientific re-assessment . No L 365 / 10 Official Journal of the European Communities 27 . 12 . 83 ANNEX 11 Stock I 1983 quota ( tonnes )Species Geographicalregion ICES/NAFO division Member State Cod Skagerrak Ilia Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 60 ( 3 ) 19 930 H 500 (3 ) 130 (3) I EEC total 20 620 Cod Kattegat Ilia Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 9 700 (2 ) 200 (') \ EEC total 9 900 Cod Baltic Sea III b , c , d , (EEC zone ) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 101 920 38 080 EEC total 140 000 (') No fishing for this quota may take place within four miles of the baselines of the Kingdom of Norway and the Kingdom of Sweden . (2) No fishing for this quota may take place within three miles of the baselines of the Kingdom of Sweden . ( 3) No fishing for this quota may take place , in the Skagerrak , within 12 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within 12 miles of the baselines of the Kingdom of Sweden . 27 . 12 . 83 Official Journal of the European Communities No L 365 / 11 Stock Member State 1983 quota ( tonnes )Species Geographicalregion ICES /NAFO division Cod North Sea, Norwegian Sea IV II a (EEC zone ) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 7 980 45 890 ( ») 29 100 9 870 25 930 105 280 EEC total 224 050 Cod West Scot ­ land , Rockall , South Faroe VI Vb (EEC zone) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 90 790 8 440 3 290 13 990 EEC total 26 600 Cod Bristol Chan ­ nel , West and South Ire ­ land , English Channel , Bay of Biscay VII (except VII a ) VIII (EEC zone) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 620 10 700 1 430 90 1 160 EEC total 14 000 (') Plus 2 000 tonnes transferred from Norway . No L 365 / 12 Official Journal of the European Communities 27 . 12 . 83 Stock Member State 1983 quota ( tonnes )Species Geographicalregion ICES/NAFO division Cod Irish Sea Vila Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 400 1 100 7 000 100 6 400 EEC total 15 000 Cod East Green ­ land, Iceland , North of Azores XIV (EEC zone) Va (EEC zone) XII (EEC zone) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 3 500 10 000 1 500 EEC total 15 000 Cod West Green ­ land NAFO 1 Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 56 630 9 130 2 740 EEC total 68 500 27 . 12 . 83 Official Journal of the European Communities No L 365 / 13 Stock Member State 1983 quota (tonnes)Species Geographicalregion ICES/NAFO division Cod St. Pierre and Miquelon NAFO 3 Ps Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 5 170 EEC total 5 170 Haddock Skagerrak and Kattegat , Baltic Sea Ilia III b , c , d (EEC zone) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 50 (2) 7 650 (') 490 (2) 10 (2) EEC total 8 200 Haddock North Sea , Norwegian Sea IV II a (EEC zone) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 1 490 10 230 6 510 11 350 1 110 108 910 EEC total 139 600 (3) (') No fishing for this quota may take place , in the Skagerrak , within four miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat, within three miles of the baselines of the Kingdom of Sweden . (2) No fishing for this quota may take place , in the Skagerrak , within 12 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and, in the Kattegat, within 12 miles of the baselines of the Kingdom of Sweden . (3) Excludes estimated industrial by-catch . No L 365 / 14 Official Journal of the European Communities 27 . 12 . 83 Stock 1983 quota (tonnes )Species Geographicalregion ICES /NAFO division Member State Haddock West Scot ­ VI Belgium 100 land , Rockall , South Faroe Vb (EEC zone ) Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 120 4 920 3 510 35 950 EEC total 44 600 Haddock Irish Sea , VII Belgium 60 Bristol Chan ­ nel , West and VIII (EEC zone ) Denmark Federal Republic of Germany South Ire ­ Greece land , English Channel , France Ireland 3 670 1 220 Bay of Biscay Italy Luxembourg Netherlands United Kingdom Available for Member States 550 EEC total 5 500 Saithe Skagerrak II a Belgium 60 (2) and Kattegat , North Sea, Norwegian (EEC zone ) Ilia IV Denmark Federal Republic of Germany 6 630 ( ») 16 730 (2) Sea , III b , c , d Greece Baltic Sea (EEC zone) France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 39 380 (2) 170 (2) 12 830 (2) EEC total 75 800 (*) No fishing for this quota may take place , in the Skagerrak , within four miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within three miles of the baselines of the Kingdom of Sweden . (2) No fishing for this quota may take place , in the Skagerrak , within 12 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within 12 miles of the baselines of the Kingdom of Sweden . 27 . 12 . 83 Official Journal of the European Communities No L 365 / 15 Stock Member State 1983 quota ( tonnes )Species Geographicalregion ICES/NAFO division Saithe West Scot ­ land , Rockall , South Faroe VI Vb (EEC zone ) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 2 030 20 180 670 4 920 EEC total 27 800 Saithe Irish Sea , Bristol Chan ­ nel , West and South Ire ­ land, English Channel , Bay of Biscay VII VIII (EEC zone) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 20 4 780 2 390 1 310 EEC total 8 500 Whiting Skagerrak and Kattegat III a Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 19 580 ( ») 70 (*) \ EEC total 19 650 (') No fishing for this quota may take place , in the Skagerrak , within four miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within three miles of the baselines of the Kingdom of Sweden . (2) No fishing for this quota may take place , in the Skagerrak , within 12 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within 12 miles of the baselines of the Kingdom of Sweden . No L 365 / 16 Official Journal of the European Communities 27 . 12 . 83 Stock Member State 1983 quota ( tonnes )Species Geographicalregion ICES /NAFO division Whiting North Sea, Norwegian Sea IV II a (EEC zone) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 4 000 17 300 4 500 26 000 10 000 69 000 EEC total 130 800 ( ») Whiting West Scot ­ land , Rockall , South Faroe VI Vb (EEC zone) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 100 2 000 4 900 9 400 EEC total 16 400 Whiting Irish Sea Vila Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 100 1 250 7 200 20 9 600 EEC total 18 170 (') Excludes industrial by-catch . 27 . 12 . 83 Official Journal of the European Communities No L 365 / 17 Stock Member State 1983 quota ( tonnes )Species Geographicalregion ICES /NAFO division Whiting English Channel , Celtic Sea , West Ireland , Bristol Chan ­ nel VII (except VII a ) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 200 12 300 5 700 100 2 200 EEC total 20 500 Plaice Skagerrak Ilia Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 60 (3 ) 7 800 0 ) 40 (3) 1 500 (3) EEC total 9 400 Plaice Kattegat III a Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 5 430 (2) 60 W EEC total 5 490 0 ) No fishing for this quota may take place within four miles of the baselines of of the Kingdom of Norway and of the Kingdom of Sweden respectively . (2 ) No fishing for this quota may take place within three miles of the baselines of the Kingdom of Sweden . ( 3) No fishing for this quota may take place, in the Skagerrak , within 12 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within 12 miles of the baselines of the Kingdom of Sweden . No L 365 / 18 Official Journal of the European Communities 27 . 12 . 83 Stock Member State 1983 quota ( tonnes )Species Geographicalregion ICES/NAFO division Plaice North Sea , Norwegian Sea IV II a (EEC zone) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 9 390 30 500 8 800 1 760 58 650 43 400 EEC total 152 500 Plaice West Scot ­ land , Rockall , South Faroe VI Vb (EEC zone) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 50 660 1 100 EEC total 1 810 Plaicee Irish Sea Vila Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 230 100 1 800 70 2 300 EEC total 4 500 27.12.83 Official Journal of the European Communities No L 365 / 19 Stock Member State 1983 quota (tonnes )Species Geographical region ICES /NAFO division Plaice West Ireland VII b , c Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 40 160 EEC total 200 Plaice English Channel VII d , e Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 1 060 3 550 1 890 EEC total 6 500 Plaice Bristol Chan ­ nel , South-east Ireland VII f, g Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 290 530 100 280 EEC total 1 200 No L 365 /20 Official Journal of the European Communities 27 . 12 . 83 Stock \ 1983 quota ( tonnes )Species Geographicalregion ICES/NAFO division Member State Plaice South Ireland VII h , j , k Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 50 100 350 200 100 EEC total 800 Plaice Bay of Biscay VIII (EEC zone) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 250 EEC total 250 American plaice St. Pierre and Miquelon NAFO 3 Ps Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 550 i EEC total 550 27 . 12 . 83 Official Journal of the European Communities No L 365 / 21 Stock Member State 1983 quota ( tonnes )Species Geographicalregion ICES/NAFO division Witch St. Pierre and Miquelon NAFO 3 Ps Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 410 EEC total 410 Sole Skagerrak and Kattegat , Baltic Sea Ilia III b , c , d (EEC zone) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 520 0 ) 30 (2) 50 (2) EEC total 600 Sole North Sea , Norwegian Sea IV II a (EEC zone) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 1 670 760 1 330 330 15 050 860 EEC total 20 000 (') No fishing for this quota may take place , in the Skagerrak , within four miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within three miles of the baselines of the Kingdom of Sweden . (2) No fishing for this quota may take place , in the Skagerrak , within 12 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and, in the Kattegat, within 12 miles of the baselines of the Kingdom of Sweden . No L 365 / 22 Official Journal of the European Communities 27 . 12 . 83 Stock I 1983 quota ( tonnes )Species Geographicalregion ICES /NAFO division Member State Sole West Scot ­ land, Rockall , South Faroe VI Vb (EEC zone ) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 55 15 EEC total 70 Sole Irish Sea Vila Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 670 10 160 210 300 \ EEC total 1 350 Sole West Ireland ! VII b , c Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 10 50 | EEC total 60 27 . 12 . 83 Official Journal of the European Communities No L 365 / 23 Stock Member State 1983 quota ( tonnes )Species Geographicalregion ICES/NAFO division Sole English Channel East VII d Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 570 1 130 400 EEC total 2 100 Sole English Channel West Vile Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 40 410 650 EEC total 1 100 Sole Bristol Channel , South-east Ireland VII f, g Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 900 90 50 400 EEC total 1 440 No L 365 / 24 Official Journal of the European Communities 27 . 12 . 83 Stock Member State 1983 quota ( tonnes )Species Geographicalregion ICES/NAFO division Sole South Ireland VII h , j , k Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 50 100 270 80 100 I EEC total 600 Sole Bay of Biscay VIII (EEC zone) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 10 2 990 100 EEC total 3 100 Mackerel Skagerrak and Kattegat , North Sea , Baltic Sea , Norwegian Sea Ilia IV III b , c , d (EEC zone ) II a (EEC zone) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 6 500m I EEC total 6 500 (') May be fished in the Norwegian zone only . Fishing may not start until 1 June 1983 . (2) No fishing for this quota may take place , in the Skagerrak , within four miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within three miles of the baselines of the Kingdom of Sweden . 27 . 12 . 83 Official Journal of the European Communities No L 365 /25 Stock Member State 1983 quota ( tonnes )Species Geographicalregion ICES /NAFO division Mackerel 1 24 000 16 000 80 000 Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States West VI Scotland , VII Rockall , VIII Irish Sea , (EEC zone ) Bristol Vb Channel , (EEC zone) West and I South I Ireland , I English I Channel , I Bay of I Biscay , I South Faroe 35 000 220 000 EEC total 375 000 ( ») Sprat Skagerrak and Kattegat Ilia 15 400 (2) 100 (3) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States EEC total 15 500 Baltic SeaSprat III b , c , d , (EEC zone) 2 700 700 Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States EEC total 3 400 (') Excluding 7 000 tonnes allocated to Denmark in the period up to 31 March 1983 . (2) No fishing for this quota may take place , in the Skagerrak , within four miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within three miles of the baselines of the Kingdom of Sweden . (3 ) No fishing for this quota may take place, in the Skagerrak, within 12 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and, in the Kattegat , within 12 miles of the baselines of the Kingdom of Sweden . No L 365 / 26 Official Journal of the European Communities 27 . 12 . 83 Stock Member State 1983 quota ( tonnes )Species Geographicalregion ICES /NAFO division Sprat North Sea , Norwegian Sea IV Ila (EEC zone ) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 275 000 EEC total 275 000 Sprat English Channel West VII d , e Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 100 6 500 100 1 400 1 400 10 500 EEC total 20 000 Horse mackerel North Sea , West Sco^ftd , Rockall , Irish Sea , Bristol Channel , West and South Ireland , English Channel , Bay of Biscay IV VI VII VIII (EEC zone ) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 119 000 EEC total 119 000 27 . 12 . 83 Official Journal of the European Communities No L 365 / 27 Stock 1983 quota ( tonnes )Species Geographicalregion ICES /NAFO division Member State Hake Skagerrak and Kattegat , Baltic Sea Ilia III b , c , d (EEC zone ) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 1 300 ( ») EEC total 1 300 Hake North Sea, Norwegian Sea IV II a (EEC zone ) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 40 850 100 600 100 350 I EEC total 2 040 Hake West Scotland , Rockall , Irish Sea , Bristol Channel , West and South Ireland , English Channel , Bay of Biscay , South Faroe VI VII Vb (EEC zone) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 200 10 600 1 300 90 4 150 I EEC total 16 340 0) No fishing for this quota may take place , in the Skagerrak, within four miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within three miles of the baselines of the Kingdom of Sweden . No L 365 / 28 Official Journal of the European Communities 27 . 12 . 83 Stock Member State 1983 quota ( tonnes )Species Geographicalregion ICES /NAFO division Hake Bay of Biscay VIII (EEC zone ) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 10 10 600 10 EEC total 10 620 Anchovy Bay of Biscay VIII Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 3 000 EEC total 3 000 Norway pout Skagerrak and Kattegat , North Sea , Norwegian Sea Ilia IV (EEC zone ) II a (EEC zone ) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 340 000 (&gt;) EEC total 340 000 (') For Danish vessels , no fishing for this TAC may take place, in the Skagerrak , within four miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within three miles of the baselines of the Kingdom of Sweden . For other Member States , no fishing for this TAC may take place , in the Skagerrak , within 12 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within 12 miles of the baselines of the Kingdom of Sweden . 27 . 12 . 83 Official Journal of the European Communities No L 365 / 29 Stock Member State 1983 quota ( tonnes )Species Geographicalregion ICES/NAFO division Blue whiting Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States North Sea , IV West (EEC zone) Scotland , VI Rockall , VII Irish Sea , XIV Bristol (EEC zone) Channel , XII West and (EEC zone ) South Irelands l English \ Channel East \ Greenland , North Azores East XIV Greenland , (EEC zone) Iceland Va 262 000 EEC total 262 000 Sand-eel Belgium Denmark (EEC zone ) Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States EEC total O (') Sand-eel West Greenland NAFO 1 Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States EEC total 0 0 ) (') With the exception of certain catch possibilities for experimental purposes . No L 365 / 30 Official Journal of the European Communities 27 . 12 . 83 Stock Member State 1983 quota (tonnes )Species Geographicalregion ICES /NAFO division Redfish North-west Icelands , South Faroe , East Greenland V (EEC zone ) XIV (EEC zone) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 680 57 140 410 270 EEC total 58 500 Redfish West Greenland NAFO 1 Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 4 210 5 680 110 EEC total 10 000 Redfish St. Pierre and Miquelon NAFO 3 Ps Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 2 000 EEC total 2 000 27 . 12 . 83 Official Journal of the European Communities No L 365 / 31 Stock Member State 1983 quota ( tonnes )Species Geographicalregion ICES /NAFO division Greenland halibut North-west Iceland , South Faroe, East Greenland V (EEC zone ) XIV (EEC zone) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 50 3 000 150 EEC total 3 200 Greenland halibut West Greenland NAFO 1 Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 6 000 1 200 50 EEC total 7 250 Halibut East west Greenland , North-west Iceland, South Faroe XIV (EEC zone ) V (EEC zone ) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 200 EEC total 200 No L 365 / 32 Official Journal of the European Communities 27 . 12 . 83 Stock Member State 1983 quota ( tonnes )Species Geographicalregion ICES/NAFO division Halibut West Greenland NAFO 1 Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 1 000 EEC total 1 000 Shrimps East Greenland , North-west Iceland , South Faroe XIV (EEC zone ) V (EEC zone ) ( «) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 2 130 440 EEC total 2 570 Shrimps West Greenland NAFO 1 ( ») Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 28 620 (2) 405 EEC total 29 025 (') Coastal fishing within 12 miles from the baselines of Greenland is reserved exclusively for Greenland fishermen . (2 ) Catch possibilities north of latitude 68 °00 ' N are reserved exclusively for Greenland inshore fishermen . 27 . 12 . 83 Official Journal of the European Communities No L 365 / 33 Stock Member State 1983 quota ( tonnes )Species Geographicalregion ICES/NAFO division Shrimps French Guyana Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States I EEC total 0 Herring Skagerrak and Kattegat Ilia Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 25 380 ( 2 ) ( 3 ) 410 ( «) EEC total 25 790 Herring Baltic Sea III b , c , d (EEC zone) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 20 800 15 100 I EEC total 35 900 ( ») See Regulation (EEC ) No 708 / 83 of 28 March 1983 (OJ No. L 83 , 30 . 3 . 1983 , p. 1 ). (2) No fishing for this quota may take place in the Skagerrak within four miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively . ( 3 ) No Bshing for this quota may take place in the Kattegat within three miles of the baselines of the Kingdom of Sweden . (4) No fishing for this quota may take place , in the Skagerrak , within 12 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within 12 miles of the baselines of the Kingdom of Sweden . No L 365 / 34 Official Journal of the European Communities 27 . 12 . 83 Stock Member State 1983 quota ( tonnes )Species Geographicalregion ICES / NAFO division Herring Southern North Sea (Blackwater stock ) (*) IV c Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 30 EEC total 30 Herring West Scotland (excluding Clyde), Rockall , South Faroe Via N : (Via , north of 56 °00' N and in that part of Via , which is situated east of 7 °00 ' W and north of 55 °00'N ) VI b , Vb (EEC zone) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 6 840 1 290 9 250 6 840 36 980 EEC total 61 200 Herring West Scotland (excluding Clyde), West of Ireland Via S : (VI a south of 56 °00'N and west of 7 ° 00' W) VII b , c Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 10 910 1 090 EEC total 12 000 (*) Maritime region of the Thames Estuary between Felixstowe and North Foreland within six miles from UK baselines . 27 . 12 . 83 Official Journal of the European Communities No L 365 / 35 Stock Member State 1983 quota ( tonnes )Species Geographicalregion ICES /NAFO division Herring West Scotland (Clyde stock ) 0 ) Via Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 2 500 EEC total 2 500 Herring Irish Sea (Mourne stock ) (2) VII a n Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 200 400 I EEC total 600 Herring Irish Sea ( 3) (Man stock ) VII a (4) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 600 1 800 I EEC total 2 400 i 1 ) Maritime region situated to the north-east of a line drawn between the Mull of Kintyre and Corsewall Point . (2 ) As defined in footnote ( 1S ) to Annex I. ( 3) As defined in footnote ( 16 ) to Annex I. (4) ICES division VII a is reduced by the zone added to the Celtic Sea bounded by :  latitude 52 °30 ' N to the north ,  latitude 52 °00 ' N to the south ,  the coast of Ireland to the west ,  the coast of the United Kingdom to the east . No L 365 / 36 Official Journal of the European Communities 27 . 12 . 83 Stock Member State 1983 quota ( tonnes )Species Geographicalregion ICES/NAFO division Herring English Channel West Vile Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 250 250 EEC total 500 Herring Bristol Channel VII f Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States EEC total 0 Herring Celtic Sea , South-west Ireland VII g to k (') Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 90 500 7 000 500 10 EEC total 8 100 (') Increased by the zone bounded by:  latitude 52 °30' N to the north ,  latitude 52 °00 ' N to the south ,  the coast of Ireland on the west ,  the coast of the United Kingdom on the east . 27 . 12 . 83 Official Journal of the European Communities No L 365 / 37 Stock Member State 1983 quota ( tonnes )Species Geographicalregion ICES /NAFO division Catfish West Greenland NAFO 1 Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 4 000 2 000 EEC total 6 000 Capelin Spitzbergen , Bear Island II b Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States EEC total 0 Capelin East Greenland , North-west Iceland , South Faroe XIV (EEC zone ) V (EEC zone ) Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States I EEC total 0 No L 365 / 38 Official Journal of the European Communities 27 . 12 . 83 Stock Member State Species Geographicalregion ICES /NAFO division 1983 quota ( tonnes ) Salmon Baltic Sea III b , c , d (EEC zone ) 853 67 Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States EEC total 920 Salmon West Greenland NAFO 1 (west of 44 °00' W) 1 190 1 Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States EEC total 1 190 300Megrim 6 000 2 200 West VI Scotland , VII Rockall , VIII Irish Sea , (EEC zone) Bristol Vb Channel , (EEC zone ) West and \\ South Il Ireland , English Il Channel , II Bay of Biscay ,\ South Faroe Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 2 500 EEC total 11 000 (') Catch possibilities exclusively reserved to coastal fishermen of Greenland . Fishing to begin no earlier than 10 August 1983 . 27 . 12 . 83 Official Journal of the European Communities No L 365 / 39 Stock Member State 1983 quota ( tonnes )Species Geographicalregion ICES /NAFO division Anglerfish (monkfish ) (*) West VI Scotland , VII Rockall , VIII Irish Sea , (EEC zone) Bristol Vb Channel , (EEC zone ) West and Il South Ireland , English Channel , \\ Bay of Biscay , South Faroe Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 2 500 500 23 000 2 000 500 4 000 EEC total 32 500 (') Ad hoc allocation for 1983 .